Case 1:17-cv-06404-BMC-SMG Document 242-9 Filed 02/21/19 Page 1 of 3 PageID #: 7616




                           Exhibit 9
Case 1:17-cv-06404-BMC-SMG Document 242-9 Filed 02/21/19 Page 2 of 3 PageID #: 7617
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


             Kristina Hallman




                                                                       JP_0000114
Case 1:17-cv-06404-BMC-SMG Document 242-9 Filed 02/21/19 Page 3 of 3 PageID #: 7618
                       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




                                                                    Kristina Hallman




                                                                              JP_0000115
